Title: From George Washington to John Hancock, 30 April 1777
From: Washington, George
To: Hancock, John



Sir
Morristown 30th April 1777. ½ after 8 oClock, P.M.

I have been waiting with much anxiety to hear the result of the expedition against Danbury, which I never was informed of ’till this Minute. The inclosed Copy of a Letter from Genl McDougal and of Several Others, which he transmitted, will give Congress all the intelligence I have upon the Subject. I have only to add, and to lament, that this Enterprize has been attended but with too much success on the part of the Enemy. I have the Honor to be with great respect Sir Your Most Obedt Servant

Go: Washington

